
	
		I
		111th CONGRESS
		2d Session
		H. R. 4446
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Heller (for
			 himself, Ms. Titus, and
			 Ms. Berkley) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To amend the Victims of Child Abuse Act of 1990 to
		  strengthen juvenile and family courts.
	
	
		1.Short titleThis Act may be cited as the
			 Strengthening Outcomes for America’s
			 Juvenile and Family Courts Act of 2010.
		2.Amendments to
			 strengthen juvenile and family courtsSubtitle C of the Victims of Child Abuse Act
			 of 1990 (42 U.S.C. 13021–13024) is amended to read as follows:
			
				CPrograms for
				Juvenile and Family Court Judges
					221.Findings and
				purposeCongress finds the
				following:
						(1)The prevention of
				child abuse and neglect can help stop the cycle of violence in
				communities.
						(2)Research indicates
				that child abuse and neglect is associated with the early onset of juvenile
				crime and that there is a significant relationship between child maltreatment
				and delinquency.
						(3)The co-occurrence
				of domestic violence and child abuse or neglect in a majority of studies ranged
				from 30 to 60 percent of families.
						(4)There are
				currently over 500,000 children in the Nation’s foster care system, and in 2005
				there were an estimated 1,700,000 delinquency cases handled in juvenile courts
				nationwide.
						(5)Children and youth
				in the Nation’s juvenile and family court systems require judicial oversight
				and effective services to ensure timely and meaningful resolution of their
				cases.
						(6)Juvenile and
				family court judges can hold systems accountable for ensuring that children and
				youth receive the services they need, and in cases of juvenile delinquency,
				that children and youth are held accountable for their actions, while ensuring
				safety of communities.
						(7)Juvenile and
				family court judges require education, technical assistance and research which
				can provide the knowledge and information they need to improve decision-making
				on the bench and effective judicial leadership outside of the courtroom.
						222.Grants for
				juvenile and family court judges and personnel
						(a)In
				generalThe Attorney General, acting through the Office of
				Juvenile Justice and Delinquency Prevention and the Office of Justice Programs,
				shall make grants to improve training, education, technical assistance, and
				research to assist the Nation’s courts, judges, judicial personnel, attorneys,
				child welfare personnel, and lay child advocates.
						(b)Grantee
				organizations
							(1)An organization to
				which a grant is made pursuant to subsection (a) shall be a national nonprofit
				organization that has broad membership among juvenile and family court judges
				and has demonstrated experience in grant administration of activities described
				in subsection (a).
							(2)A national
				nonprofit organization described in paragraph (1) shall have specialized
				expertise addressing the overlap of and the judicial system’s handling
				of—
								(A)child abuse and
				neglect;
								(B)adoption and
				foster care;
								(C)elder
				abuse;
								(D)juvenile justice
				and delinquency;
								(E)violence against
				women;
								(F)family
				violence;
								(G)alcohol and drug
				abuse;
								(H)supervised
				visitations;
								(I)child custody;
				and
								(J)divorce.
								223.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this subtitle $12,000,000 for each
				of the fiscal years 2010 through
				2014.
					.
		
